Citation Nr: 0602929	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-13 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from February 1967 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The Board observes that the RO also denied the veteran's 
claim for an increased evaluation of his service-connected 
post-traumatic stress disorder in its July 2002 rating 
decision.  During the course of this appeal, however, the 
veteran was granted an increased evaluation for post-
traumatic stress disorder and assigned a 100 percent rating 
in June 2005.  The record shows that the veteran has 
expressed no disagreement with respect to this decision.  
Accordingly, the Board finds that the issue is not subject to 
appellate review.  Godfrey v. Brown,  7 Vet. App. 398 (1995). 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The medical evidence of record shows that the veteran is 
currently diagnosed with bilateral sensorineural hearing loss 
and tinnitus.

3.  The medical evidence of record shows that a bilateral 
hearing impairment as defined by 38 C.F.R. § 3.385 and 
tinnitus were not identified during service and that 
bilateral sensorineural hearing loss did not manifest to a 
compensable degree within the one-year presumptive period 
following the veteran's discharge from service.

4.  There is no competent medical evidence that links the 
veteran's bilateral sensorineural hearing loss or tinnitus to 
his military noise exposure or otherwise to service.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2005).  

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A.    §§ 1110, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in October 2001, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claims, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  In addition, the October 2001 VCAA notice 
advised the veteran of the elements required to establish 
entitlement to a claim for service connection.  

The Board acknowledges that the October 2001 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims.  38 C.F.R. § 3.159 (b)(1) (2005).  However, the RO 
asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claims.  
A generalized request for any other evidence pertaining to 
the claims would have been superfluous and unlikely to lead 
to the submission of additional pertinent evidence.  
Mayfield, 19 Vet. App. at 126-27.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notice did not harm the veteran, and it would be legally 
proper to decide this case without further notice under the 
regulation.  Id.

Furthermore, the RO provided the veteran with a copy of the 
July 2002 rating decision, the May 2003 Statement of the Case 
(SOC), and Supplemental Statements of the Case (SSOC) dated 
in July 2003 and July 2005, which included a discussion of 
the facts of the claims, notification of the bases of the 
decisions, and a summary of the evidence used to reach the 
decisions.  The May 2003 SOC provided the veteran with notice 
of all the laws and regulations pertinent to his claims.  
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran a VA audiological examination in February 2002.  The 
RO also obtained the veteran's VA treatment records and 
associated them with the claims file.

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.  


II.	Evidence

In his August 2001 claim, the veteran noted that his combat 
experience in Vietnam caused his bilateral hearing loss.  He 
also reported that he had ringing in his left ear that he 
believed was related to service.  He explained that he was a 
sales person and had had no employment exposure.  In 
addition, he indicated that his hearing was interfering with 
his employment.

In his April 2002 statement, the veteran wrote that he had 
been seeking treatment for hearing problems since November 
2001.    

In his May 2003 statement, the veteran further reported that 
his combat noise exposure included the explosions of incoming 
rockets and outgoing artillery shells during service.  He 
again stated that he believed the military noise exposure 
caused his hearing problems and ringing in his ears.      

The service medical records show that the veteran's hearing 
was within normal limits and document no complaints, 
findings, or treatment for hearing problems during service.  

The veteran's DD Form 214 and service personnel records 
reveal that he served as a refrigerator man, participated in 
the Vietnam Tet Counter Offensive, and is in receipt of, 
among other awards, the Vietnam Cross of Gallantry with Palm 
and the M-16 Sharpshooter Badge.  

The veteran filed claims with VA in 1970, 1987, and 1990 but 
did not make mention of any hearing problems related to 
service at those times.  

The May 1987 VA psychiatric examination report notes that the 
veteran's post-service employment history included employment 
as a laborer at a paper company, attending school to be a law 
enforcement officer, a fork lift operator, a truck driver, 
and a custodian.  

In February 2002, the veteran presented for a VA audiological 
examination.  The veteran told the examiner that he had some 
reduced hearing bilaterally and difficulty hearing the radio.  
He explained that he worked with a supply unit in Vietnam and 
was often stationed next to artillery units and some gun 
fire.  He indicated that his hearing loss had no particular 
date of onset or etiology that he could consider, but that it 
had gradually worsened with time.  He also reported that he 
had a right constant tinnitus that was described as a ringing 
sound with an unknown date of onset and etiology.  The 
veteran was noted to have cerumen impaction bilaterally and 
was sent to an ENT for ear cleaning.    

Subsequently, the veteran underwent audiometric testing and 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
45
60
LEFT
20
10
25
35
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  
The examiner noted that the audiological evaluation suggested 
a mild to moderate high frequency sensorineural hearing loss 
bilaterally but the veteran's frequent movement, "self-
talk" during the pure tone evaluation, and persistent 
touching of the earphones made it difficult to verify his 
responses across the frequencies.  He additionally concluded 
that there did not appear to be any likely connection with 
the veteran's hearing loss or tinnitus and service.  He 
referenced the normal separation physical results for hearing 
and the 30 intervening years until that test as support for 
his conclusions.  

The July 2002 VA medical record shows that the veteran 
reported an occasional tinnitus left more than right, 
difficulty understanding, and a positive noise history.  The 
examiner noted that the veteran demonstrated hearing within 
normal limits through 2000 Hz with a sharp drop off in the 
high frequencies in both ears.  After evaluating the veteran, 
the examiner concluded that he demonstrated symmetric high 
frequency sensorineural hearing loss appearing cochlear in 
nature with normal word understanding in both ears.  


III.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system, specifically, sensorineural 
hearing loss, becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  


IV. 	Analysis

While the veteran contends that his hearing problems were 
caused by combat noise exposure while serving in Vietnam, the 
medical evidence of record does not support the veteran's 
contention and service connection is not warranted.  

The Board notes that the medical evidence shows a current 
disability manifested by bilateral hearing loss and tinnitus.  
38 C.F.R. § 3.303 (2005).  The July 2002 VA examiner found 
bilateral sensorineural hearing loss.  Although the record 
contains no clear finding of tinnitus, the February 2002 
examination report suggests that the VA examiner considered 
the veteran's complaints of tinnitus credible as he offered 
an opinion regarding its possible relation to service.  

The Board notes that the veteran's service medical records 
show no complaints, findings, or treatment of hearing loss as 
defined by 38 C.F.R. § 3.385 or tinnitus during service.  The 
record indicates that the veteran's bilateral hearing loss 
and tinnitus were diagnosed in about 2002, approximately 32 
years after service.  Thus, the evidence does not show that a 
bilateral hearing impairment or tinnitus was identified 
during service or that sensorineural hearing loss manifested 
to a compensable degree within the one-year presumptive 
period following the veteran's discharge from service.  
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

The Board further notes that exposure to combat noise is 
consistent with the circumstances of the veteran's service in 
Vietnam and finds his account of such exposure credible; 
however, there is no competent medical evidence linking the 
veteran's currently diagnosed bilateral sensorineural hearing 
loss or tinnitus to in-service combat noise exposure or 
otherwise to his service.  The February 2002 VA examiner 
concluded that there was no likely connection between the 
veteran's hearing loss or tinnitus and his military service.  
He supported this conclusion by noting that the veteran had 
normal hearing at separation from service and did not show 
hearing loss until being tested at the VA examination, 
approximately 30 years after service.  As the VA examiner 
reviewed the veteran's claim file and no competent medical 
opinion to the contrary exists in the record, the Board finds 
the VA examiner's opinion dispositive.  Moreover, there is no 
competent medical evidence that otherwise provides a causal 
link between the claimed disorders and the veteran's military 
service.  

Although the veteran maintains that that his hearing loss and 
tinnitus were caused by his exposure to combat noise during 
service, the Board notes that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The veteran does not have the requisite 
medical expertise and, consequently, is not competent to 
offer a medical opinion.  Based on the foregoing, service 
connection is not warranted.  38 C.F.R. § 3.303 (2005).  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claims; 
therefore, that doctrine is not applicable in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


